 Case 3:17-cv-06436-DEA Document 93 Filed 05/15/20 Page 1 of 4 PageID: 2288




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



IN RE: DR. REDDY’S LABORATORIES LTD.          Case No. 3:17-cv-06436-PGS-DEA
SECURITIES LITIGATION
                                              Class Action




         LEAD PLAINTIFF’S UNOPPOSED NOTICE OF MOTION FOR
        PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT




                                   KAPLAN FOX & KILSHEIMER LLP
                                   Joel B. Strauss
                                   850 Third Avenue
                                   New York, New York 10022
                                   Telephone: (212) 687-1980
                                   Facsimile: (212) 687-7714
                                   E-mail: jstrauss@kaplanfox.com

                                   William J. Pinilis
                                   160 Morris Street
                                   Morristown, New Jersey 07960
                                   Telephone: (973) 656-0222
                                   Facsimile: (973) 401-1114
                                   E-mail: wpinilis@kaplanfox.com

                                   Liaison Counsel for the Lead Plaintiff
                                   and the Proposed Class

                                   [Additional Counsel Appear on Signature Page]
 Case 3:17-cv-06436-DEA Document 93 Filed 05/15/20 Page 2 of 4 PageID: 2289




       PLEASE TAKE NOTICE that Lead Plaintiff, the Public Employees’ Retirement System

of Mississippi, on behalf of itself and all other members of the proposed Settlement Class,

through Court-approved counsel, hereby moves this Court for an Order, pursuant to Rule 23(a),

(b)(3), and (e) of the Federal Rules of Civil Procedure: (i) preliminarily approving the proposed

class action Settlement; (ii) preliminarily certifying the Settlement Class and appointing Lead

Plaintiff as class representative, Labaton Sucharow LLP as Class Counsel, and Kaplan Fox &

Kilsheimer LLP as Liaison Counsel, for purposes of the Settlement only; (iii) approving the form

and content of the Notice of Pendency of Class Action, Proposed Class Action Settlement, and

Motion for Attorneys’ Fees and Expenses (“Notice”), Proof of Claim and Release, and the

Summary Notice; (iv) finding that the procedures for distribution and publication of the Notice

and Summary Notice constitute the best notice practicable under the circumstances and comply

with due process, Rule 23, and the Private Securities Litigation Reform Act of 1995 (“PSLRA”);

(v) setting a date and time for the Settlement Hearing, at which the Court will consider final

approval of the Settlement, the Plan of Allocation, and Lead Counsel’s application for attorneys’

fees and expenses, including payment of costs and expenses to Lead Plaintiff pursuant to the

PSLRA; (vi) appointing Epiq Class Action & Claims Solutions, Inc. as the claims administrator

to administer the notice and claims process; and (vii) granting such other and further relief as the

Court may deem fair and proper. Defendants do not oppose the relief requested in this motion.

       This motion is based on the accompanying Memorandum of Law in Support of Lead

Plaintiff’s Unopposed Motion for Preliminary Approval of Class Action Settlement and the

Declaration of Joel B. Strauss, dated May 15, 2020, with annexed exhibits, filed herewith.

       A proposed Order Granting Preliminary Approval of Class Action Settlement, Approving

Form and Manner of Notice, and Setting Date for Hearing on Final Approval of Settlement, with


                                             1
 Case 3:17-cv-06436-DEA Document 93 Filed 05/15/20 Page 3 of 4 PageID: 2290



annexed exhibits, which was negotiated by the Parties to the Settlement, is also submitted

herewith.


Dated: May 15, 2020                      Respectfully submitted,

                                         KAPLAN FOX & KILSHEIMER LLP


                                          /s/ Joel B. Strauss
                                         Joel B. Strauss
                                         850 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 687-1980
                                         Facsimile: (212) 687-7714
                                         E-mail: jstrauss@kaplanfox.com

                                         William J. Pinilis
                                         160 Morris Street
                                         Morristown, New Jersey 07960
                                         Telephone: (973) 656-0222
                                         Facsimile: (973) 401-1114
                                         E-mail: wpinilis@kaplanfox.com

                                         Liaison Counsel for the Lead Plaintiff
                                         and the Proposed Class

                                         LABATON SUCHAROW LLP
                                         James W. Johnson (Admitted pro hac vice)
                                         Michael H. Rogers (Admitted pro hac vice)
                                         John Esmay (Admitted pro hac vice)

                                         140 Broadway
                                         New York, New York 10005
                                         Telephone: (212) 907-0700
                                         Facsimile: (212) 818-0477
                                         E-mail: jjohnson@labaton.com
                                         E-mail: mrogers@labaton.com
                                         E-mail: jesmay@labaton.com


                                         Lead Counsel for Public Employees’
                                         Retirement System of Mississippi and
                                         Lead Counsel for the Proposed Class



                                        2
 Case 3:17-cv-06436-DEA Document 93 Filed 05/15/20 Page 4 of 4 PageID: 2291




                                CERTIFICATE OF SERVICE

       I certify that on May 15, 2020, I caused the electronic filing of the foregoing Lead

Plaintiff’s Unopposed Notice of Motion for Preliminary Approval of Class Action Settlement,

using the Court’s CM/ECF system, which will be sent electronically to the registered participants

as identified on the attached Electronic Mail Notice List.



                                                 /s/ Joel B. Strauss
                                                 Joel B. Strauss




                                             3
